 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK L. JOHNSON,                                   Case No. 1:19-cv-00947-EPG-HC
12                    Petitioner,                           ORDER TRANSFERRING CASE TO THE
                                                            CENTRAL DISTRICT OF CALIFORNIA
13            v.
14    SUPERIOR COURT OF THE STATE OF
      CALIFORNIA FOR THE COUNTY OF LOS
15    ANGELES,
16                    Respondent.
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2254.
20          When a prisoner files a state habeas petition in a state that contains two or more federal

21 judicial districts, the petition may be filed in either the judicial district in which the petitioner is

22 presently confined or the judicial district in which he was convicted and sentenced. See 28

23 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting Carbo v. United

24 States, 364 U.S. 611, 618, 81 S. Ct. 338, 5 L. Ed. 2d 329 (1961)). Petitions challenging the

25 execution of a sentence are preferably heard in the district where the inmate is confined. See

26 Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Petitions challenging convictions or
27 sentences are preferably heard in the district of conviction. See Laue v. Nelson, 279 F. Supp.

28 265, 266 (N.D. Cal. 1968). Section 2241 further states that, rather than dismissing an improperly


                                                        1
 1 filed action, a district court, “in the exercise of its discretion and in furtherance of justice[,] may

 2 transfer” the habeas petition to another federal district for hearing and determination. Id.; see also

 3 28 U.S.C. § 1404(a) (court may transfer any civil action “to any other district or division where it

 4 might have been brought” for convenience of parties or “in the interest of justice”).

 5          Here, Petitioner is challenging his criminal conviction in the Los Angeles County

 6 Superior Court, and thus, the petition is preferably heard in the district of conviction, which is

 7 the Central District of California. Therefore, this action will be transferred.

 8          Accordingly, IT IS HEREBY ORDERED that this action is TRANSFERRED to the

 9 United States District Court for the Central District of California.

10
     IT IS SO ORDERED.
11

12      Dated:     July 18, 2019                                /s/
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
